DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 7/27/2021, 9/27/2021, and 10/16/2021 have been entered and considered by the examiner.  

Allowable Subject Matter
Claims 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
An updated search and a review of the IDSs have been performed and Applicants remarks and Terminal Disclaimer filed on 10/22/2021 have been fully considered, and these remarks and Terminal Disclaimer have overcome the submitted prior art. The prior art of record, considered individually or in any reasonable combination fail to fairly show or suggest a claimed invention comprising, among other limitations, a wireless terminal transmitting in the uplink a frame, wherein a preamble of the frame includes first one or more fields transmitted through a frequency band and second one or more fields transmitted through a sub-band of the frequency band, where the magnitude of a training signal corresponding to the sub-band is based on the number of subcarriers in the sub-band, where a plurality of training signals are transmitted over the frequency band and includes the magnitude adjusted training signal over the sub-band and another training signal over another sub-band not 
These limitations, in combination with the remaining limitations of claims 21 and 24, are not taught nor suggested by the prior art of record. Claims 22-23, and 25-26 depend from allowed claims and are therefore allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/KENT KRUEGER/Primary Examiner, Art Unit 2474